            Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 1 of 24
                   Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

First Visibility Date   Area                  District                      Inbound Ballots
    10/24/2020          CAPITAL METRO         ATLANTA                                       78
    10/24/2020          CAPITAL METRO         BALTIMORE                                     87
    10/24/2020          CAPITAL METRO         CAPITAL                                       70
    10/24/2020          CAPITAL METRO         GREATER S CAROLINA                            41
    10/24/2020          CAPITAL METRO         GREENSBORO                                   137
    10/24/2020          CAPITAL METRO         MID-CAROLINAS                                113
    10/24/2020          CAPITAL METRO         NORTHERN VIRGINIA                             82
    10/24/2020          CAPITAL METRO         RICHMOND                                      60
    10/24/2020          CAPITAL METRO Total                                                668
    10/24/2020          EASTERN               APPALACHIAN                                   84
    10/24/2020          EASTERN               CENTRAL PENNSYLVANIA                          77
    10/24/2020          EASTERN               KENTUCKIANA                                   14
    10/24/2020          EASTERN               NORTHERN OHIO                                269
    10/24/2020          EASTERN               OHIO VALLEY                                   55
    10/24/2020          EASTERN               PHILADELPHIA METROPO                         222
    10/24/2020          EASTERN               SOUTH JERSEY                                 104
    10/24/2020          EASTERN               TENNESSEE                                     38
    10/24/2020          EASTERN               WESTERN NEW YORK                              36
    10/24/2020          EASTERN               WESTERN PENNSYLVANIA                          95
    10/24/2020          EASTERN Total                                                      994
    10/24/2020          GREAT LAKES           CENTRAL ILLINOIS                              35
    10/24/2020          GREAT LAKES           CHICAGO                                      595
    10/24/2020          GREAT LAKES           DETROIT                                       98
    10/24/2020          GREAT LAKES           GATEWAY                                       41
    10/24/2020          GREAT LAKES           GREATER INDIANA                               41
    10/24/2020          GREAT LAKES           GREATER MICHIGAN                              75
    10/24/2020          GREAT LAKES           LAKELAND                                      26
    10/24/2020          GREAT LAKES Total                                                  911
    10/24/2020          NORTHEAST             ALBANY                                        36
    10/24/2020          NORTHEAST             CARIBBEAN                                      2
    10/24/2020          NORTHEAST             CONNECTICUT VALLEY                           132
    10/24/2020          NORTHEAST             GREATER BOSTON                               129
    10/24/2020          NORTHEAST             LONG ISLAND                                   72
    10/24/2020          NORTHEAST             NEW YORK                                      92
    10/24/2020          NORTHEAST             NORTHERN NEW ENGLAND                           2
    10/24/2020          NORTHEAST             NORTHERN NEW JERSEY                          124
    10/24/2020          NORTHEAST             TRIBORO                                    2,133
    10/24/2020          NORTHEAST             WESTCHESTER                                  163
    10/24/2020          NORTHEAST Total                                                  2,885
    10/24/2020          PACIFIC               BAY-VALLEY                                   538
    10/24/2020          PACIFIC               HONOLULU                                      25
    10/24/2020          PACIFIC               LOS ANGELES                                5,592
    10/24/2020          PACIFIC               SACRAMENTO                                   312
    10/24/2020          PACIFIC               SAN DIEGO                                  3,022
    10/24/2020          PACIFIC               SAN FRANCISCO                                184
    10/24/2020          PACIFIC               SANTA ANA                                    119

                                                                                                  1
         Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 2 of 24
               Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  10/24/2020       PACIFIC               SIERRA COASTAL                                 93
  10/24/2020       PACIFIC Total                                                     9,885
  10/24/2020       SOUTHERN              ALABAMA                                         1
  10/24/2020       SOUTHERN              ARKANSAS                                        5
  10/24/2020       SOUTHERN              DALLAS                                         19
  10/24/2020       SOUTHERN              FT WORTH                                       55
  10/24/2020       SOUTHERN              GULF ATLANTIC                                 218
  10/24/2020       SOUTHERN              HOUSTON                                        39
  10/24/2020       SOUTHERN              MISSISSIPPI                                     4
  10/24/2020       SOUTHERN              RIO GRANDE                                     14
  10/24/2020       SOUTHERN              SOUTH FLORIDA                                 258
  10/24/2020       SOUTHERN              SUNCOAST                                      505
  10/24/2020       SOUTHERN Total                                                    1,118
  10/24/2020       WESTERN               ALASKA                                         70
  10/24/2020       WESTERN               ARIZONA                                       150
  10/24/2020       WESTERN               CENTRAL PLAINS                                 27
  10/24/2020       WESTERN               COLORADO/WYOMING                              222
  10/24/2020       WESTERN               DAKOTAS                                        15
  10/24/2020       WESTERN               HAWKEYE                                        45
  10/24/2020       WESTERN               MID-AMERICA                                    65
  10/24/2020       WESTERN               NEVADA SIERRA                                  61
  10/24/2020       WESTERN               NORTHLAND                                       6
  10/24/2020       WESTERN               PORTLAND                                       92
  10/24/2020       WESTERN               SALT LAKE CITY                                127
  10/24/2020       WESTERN               SEATTLE                                       241
  10/24/2020       WESTERN Total                                                     1,121
10/24/2020 Total                                                                    17,582
  10/25/2020       CAPITAL METRO         ATLANTA                                         6
  10/25/2020       CAPITAL METRO         BALTIMORE                                       4
  10/25/2020       CAPITAL METRO         CAPITAL                                         3
  10/25/2020       CAPITAL METRO         GREATER S CAROLINA                              3
  10/25/2020       CAPITAL METRO         GREENSBORO                                     26
  10/25/2020       CAPITAL METRO         MID-CAROLINAS                                  20
  10/25/2020       CAPITAL METRO         NORTHERN VIRGINIA                               4
  10/25/2020       CAPITAL METRO         RICHMOND                                        2
  10/25/2020       CAPITAL METRO Total                                                  68
  10/25/2020       EASTERN               APPALACHIAN                                     7
  10/25/2020       EASTERN               CENTRAL PENNSYLVANIA                            1
  10/25/2020       EASTERN               KENTUCKIANA                                     7
  10/25/2020       EASTERN               NORTHERN OHIO                                  15
  10/25/2020       EASTERN               OHIO VALLEY                                     6
  10/25/2020       EASTERN               PHILADELPHIA METROPO                            7
  10/25/2020       EASTERN               SOUTH JERSEY                                    6
  10/25/2020       EASTERN               TENNESSEE                                       1
  10/25/2020       EASTERN               WESTERN NEW YORK                                4
  10/25/2020       EASTERN Total                                                        54
  10/25/2020       GREAT LAKES           CENTRAL ILLINOIS                                3

                                                                                              2
         Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 3 of 24
               Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  10/25/2020       GREAT LAKES           CHICAGO                                       164
  10/25/2020       GREAT LAKES           DETROIT                                        17
  10/25/2020       GREAT LAKES           GATEWAY                                         7
  10/25/2020       GREAT LAKES           GREATER INDIANA                                 3
  10/25/2020       GREAT LAKES           GREATER MICHIGAN                               10
  10/25/2020       GREAT LAKES           LAKELAND                                        2
  10/25/2020       GREAT LAKES Total                                                   206
  10/25/2020       NORTHEAST             CARIBBEAN                                       1
  10/25/2020       NORTHEAST             CONNECTICUT VALLEY                              9
  10/25/2020       NORTHEAST             GREATER BOSTON                                 11
  10/25/2020       NORTHEAST             LONG ISLAND                                     3
  10/25/2020       NORTHEAST             NEW YORK                                        9
  10/25/2020       NORTHEAST             NORTHERN NEW JERSEY                             4
  10/25/2020       NORTHEAST             TRIBORO                                        18
  10/25/2020       NORTHEAST             WESTCHESTER                                     4
  10/25/2020       NORTHEAST Total                                                      59
  10/25/2020       PACIFIC               BAY-VALLEY                                     33
  10/25/2020       PACIFIC               HONOLULU                                        7
  10/25/2020       PACIFIC               LOS ANGELES                                   612
  10/25/2020       PACIFIC               SACRAMENTO                                     37
  10/25/2020       PACIFIC               SAN DIEGO                                     131
  10/25/2020       PACIFIC               SAN FRANCISCO                                  30
  10/25/2020       PACIFIC               SANTA ANA                                       2
  10/25/2020       PACIFIC               SIERRA COASTAL                                  7
  10/25/2020       PACIFIC Total                                                       859
  10/25/2020       SOUTHERN              DALLAS                                          6
  10/25/2020       SOUTHERN              FT WORTH                                        1
  10/25/2020       SOUTHERN              GULF ATLANTIC                                  12
  10/25/2020       SOUTHERN              HOUSTON                                         2
  10/25/2020       SOUTHERN              RIO GRANDE                                      5
  10/25/2020       SOUTHERN              SOUTH FLORIDA                                  10
  10/25/2020       SOUTHERN              SUNCOAST                                       34
  10/25/2020       SOUTHERN Total                                                       70
  10/25/2020       WESTERN               ALASKA                                          5
  10/25/2020       WESTERN               ARIZONA                                        25
  10/25/2020       WESTERN               CENTRAL PLAINS                                  7
  10/25/2020       WESTERN               COLORADO/WYOMING                               28
  10/25/2020       WESTERN               DAKOTAS                                         6
  10/25/2020       WESTERN               HAWKEYE                                        16
  10/25/2020       WESTERN               MID-AMERICA                                     5
  10/25/2020       WESTERN               NEVADA SIERRA                                  12
  10/25/2020       WESTERN               PORTLAND                                       10
  10/25/2020       WESTERN               SALT LAKE CITY                                 11
  10/25/2020       WESTERN               SEATTLE                                        37
  10/25/2020       WESTERN Total                                                       162
10/25/2020 Total                                                                     1,478
  10/26/2020       CAPITAL METRO         ATLANTA                                       384

                                                                                              3
      Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 4 of 24
             Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

10/26/2020     CAPITAL METRO           BALTIMORE                                     317
10/26/2020     CAPITAL METRO           CAPITAL                                       178
10/26/2020     CAPITAL METRO           GREATER S CAROLINA                            116
10/26/2020     CAPITAL METRO           GREENSBORO                                    267
10/26/2020     CAPITAL METRO           MID-CAROLINAS                                 228
10/26/2020     CAPITAL METRO           NORTHERN VIRGINIA                             105
10/26/2020     CAPITAL METRO           RICHMOND                                      130
10/26/2020     CAPITAL METRO Total                                                 1,725
10/26/2020     EASTERN                 APPALACHIAN                                   116
10/26/2020     EASTERN                 CENTRAL PENNSYLVANIA                          195
10/26/2020     EASTERN                 KENTUCKIANA                                    12
10/26/2020     EASTERN                 NORTHERN OHIO                                 290
10/26/2020     EASTERN                 OHIO VALLEY                                   126
10/26/2020     EASTERN                 PHILADELPHIA METROPO                          247
10/26/2020     EASTERN                 SOUTH JERSEY                                  385
10/26/2020     EASTERN                 TENNESSEE                                      36
10/26/2020     EASTERN                 WESTERN NEW YORK                               83
10/26/2020     EASTERN                 WESTERN PENNSYLVANIA                          138
10/26/2020     EASTERN Total                                                       1,628
10/26/2020     GREAT LAKES             CENTRAL ILLINOIS                               37
10/26/2020     GREAT LAKES             CHICAGO                                     1,080
10/26/2020     GREAT LAKES             DETROIT                                       302
10/26/2020     GREAT LAKES             GATEWAY                                       138
10/26/2020     GREAT LAKES             GREATER INDIANA                               380
10/26/2020     GREAT LAKES             GREATER MICHIGAN                              105
10/26/2020     GREAT LAKES             LAKELAND                                       47
10/26/2020     GREAT LAKES Total                                                   2,089
10/26/2020     NORTHEAST               ALBANY                                         76
10/26/2020     NORTHEAST               CARIBBEAN                                       4
10/26/2020     NORTHEAST               CONNECTICUT VALLEY                            147
10/26/2020     NORTHEAST               GREATER BOSTON                                161
10/26/2020     NORTHEAST               LONG ISLAND                                   157
10/26/2020     NORTHEAST               NEW YORK                                      923
10/26/2020     NORTHEAST               NORTHERN NEW ENGLAND                            1
10/26/2020     NORTHEAST               NORTHERN NEW JERSEY                           275
10/26/2020     NORTHEAST               TRIBORO                                     2,957
10/26/2020     NORTHEAST               WESTCHESTER                                   176
10/26/2020     NORTHEAST Total                                                     4,877
10/26/2020     PACIFIC                 BAY-VALLEY                                    466
10/26/2020     PACIFIC                 HONOLULU                                       44
10/26/2020     PACIFIC                 LOS ANGELES                                 8,946
10/26/2020     PACIFIC                 SACRAMENTO                                    275
10/26/2020     PACIFIC                 SAN DIEGO                                   4,883
10/26/2020     PACIFIC                 SAN FRANCISCO                                 246
10/26/2020     PACIFIC                 SANTA ANA                                      78
10/26/2020     PACIFIC                 SIERRA COASTAL                                 89
10/26/2020     PACIFIC Total                                                      15,027

                                                                                            4
         Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 5 of 24
               Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  10/26/2020       SOUTHERN              ALABAMA                                         3
  10/26/2020       SOUTHERN              ARKANSAS                                       10
  10/26/2020       SOUTHERN              DALLAS                                         17
  10/26/2020       SOUTHERN              FT WORTH                                      116
  10/26/2020       SOUTHERN              GULF ATLANTIC                                 367
  10/26/2020       SOUTHERN              HOUSTON                                       194
  10/26/2020       SOUTHERN              LOUISIANA                                       2
  10/26/2020       SOUTHERN              MISSISSIPPI                                    13
  10/26/2020       SOUTHERN              OKLAHOMA                                        1
  10/26/2020       SOUTHERN              RIO GRANDE                                     38
  10/26/2020       SOUTHERN              SOUTH FLORIDA                                 424
  10/26/2020       SOUTHERN              SUNCOAST                                      903
  10/26/2020       SOUTHERN Total                                                    2,088
  10/26/2020       WESTERN               ALASKA                                         84
  10/26/2020       WESTERN               ARIZONA                                       227
  10/26/2020       WESTERN               CENTRAL PLAINS                                 34
  10/26/2020       WESTERN               COLORADO/WYOMING                              322
  10/26/2020       WESTERN               DAKOTAS                                        39
  10/26/2020       WESTERN               HAWKEYE                                        72
  10/26/2020       WESTERN               MID-AMERICA                                    74
  10/26/2020       WESTERN               NEVADA SIERRA                                  91
  10/26/2020       WESTERN               NORTHLAND                                      16
  10/26/2020       WESTERN               PORTLAND                                      922
  10/26/2020       WESTERN               SALT LAKE CITY                                213
  10/26/2020       WESTERN               SEATTLE                                       431
  10/26/2020       WESTERN Total                                                     2,525
10/26/2020 Total                                                                    29,959
  10/27/2020       CAPITAL METRO         ATLANTA                                       229
  10/27/2020       CAPITAL METRO         BALTIMORE                                     310
  10/27/2020       CAPITAL METRO         CAPITAL                                       168
  10/27/2020       CAPITAL METRO         GREATER S CAROLINA                            122
  10/27/2020       CAPITAL METRO         GREENSBORO                                    414
  10/27/2020       CAPITAL METRO         MID-CAROLINAS                                 359
  10/27/2020       CAPITAL METRO         NORTHERN VIRGINIA                             134
  10/27/2020       CAPITAL METRO         RICHMOND                                      165
  10/27/2020       CAPITAL METRO Total                                               1,901
  10/27/2020       EASTERN               APPALACHIAN                                   156
  10/27/2020       EASTERN               CENTRAL PENNSYLVANIA                          148
  10/27/2020       EASTERN               KENTUCKIANA                                    10
  10/27/2020       EASTERN               NORTHERN OHIO                                 437
  10/27/2020       EASTERN               OHIO VALLEY                                   166
  10/27/2020       EASTERN               PHILADELPHIA METROPO                          211
  10/27/2020       EASTERN               SOUTH JERSEY                                  436
  10/27/2020       EASTERN               TENNESSEE                                      94
  10/27/2020       EASTERN               WESTERN NEW YORK                              101
  10/27/2020       EASTERN               WESTERN PENNSYLVANIA                          139
  10/27/2020       EASTERN Total                                                     1,898

                                                                                              5
      Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 6 of 24
             Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

10/27/2020     GREAT LAKES             CENTRAL ILLINOIS                               59
10/27/2020     GREAT LAKES             CHICAGO                                     1,605
10/27/2020     GREAT LAKES             DETROIT                                       406
10/27/2020     GREAT LAKES             GATEWAY                                       372
10/27/2020     GREAT LAKES             GREATER INDIANA                               237
10/27/2020     GREAT LAKES             GREATER MICHIGAN                              139
10/27/2020     GREAT LAKES             LAKELAND                                       62
10/27/2020     GREAT LAKES Total                                                   2,880
10/27/2020     NORTHEAST               ALBANY                                         79
10/27/2020     NORTHEAST               CARIBBEAN                                       5
10/27/2020     NORTHEAST               CONNECTICUT VALLEY                            191
10/27/2020     NORTHEAST               GREATER BOSTON                                240
10/27/2020     NORTHEAST               LONG ISLAND                                   167
10/27/2020     NORTHEAST               NEW YORK                                      229
10/27/2020     NORTHEAST               NORTHERN NEW ENGLAND                            4
10/27/2020     NORTHEAST               NORTHERN NEW JERSEY                           427
10/27/2020     NORTHEAST               TRIBORO                                     1,109
10/27/2020     NORTHEAST               WESTCHESTER                                   275
10/27/2020     NORTHEAST Total                                                     2,726
10/27/2020     PACIFIC                 BAY-VALLEY                                    633
10/27/2020     PACIFIC                 HONOLULU                                       59
10/27/2020     PACIFIC                 LOS ANGELES                                10,375
10/27/2020     PACIFIC                 SACRAMENTO                                    551
10/27/2020     PACIFIC                 SAN DIEGO                                   7,627
10/27/2020     PACIFIC                 SAN FRANCISCO                                 372
10/27/2020     PACIFIC                 SANTA ANA                                     169
10/27/2020     PACIFIC                 SIERRA COASTAL                                151
10/27/2020     PACIFIC Total                                                      19,937
10/27/2020     SOUTHERN                ALABAMA                                         3
10/27/2020     SOUTHERN                ARKANSAS                                       11
10/27/2020     SOUTHERN                DALLAS                                         25
10/27/2020     SOUTHERN                FT WORTH                                      152
10/27/2020     SOUTHERN                GULF ATLANTIC                                 309
10/27/2020     SOUTHERN                HOUSTON                                       365
10/27/2020     SOUTHERN                MISSISSIPPI                                    13
10/27/2020     SOUTHERN                RIO GRANDE                                     38
10/27/2020     SOUTHERN                SOUTH FLORIDA                                 395
10/27/2020     SOUTHERN                SUNCOAST                                    1,020
10/27/2020     SOUTHERN Total                                                      2,331
10/27/2020     WESTERN                 ALASKA                                         85
10/27/2020     WESTERN                 ARIZONA                                       329
10/27/2020     WESTERN                 CENTRAL PLAINS                                 72
10/27/2020     WESTERN                 COLORADO/WYOMING                              355
10/27/2020     WESTERN                 DAKOTAS                                        34
10/27/2020     WESTERN                 HAWKEYE                                        78
10/27/2020     WESTERN                 MID-AMERICA                                    88
10/27/2020     WESTERN                 NEVADA SIERRA                                 133

                                                                                            6
         Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 7 of 24
               Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  10/27/2020       WESTERN               NORTHLAND                                      14
  10/27/2020       WESTERN               PORTLAND                                    1,582
  10/27/2020       WESTERN               SALT LAKE CITY                                301
  10/27/2020       WESTERN               SEATTLE                                       541
  10/27/2020       WESTERN Total                                                     3,612
10/27/2020 Total                                                                    35,285
  10/28/2020       CAPITAL METRO         ATLANTA                                       243
  10/28/2020       CAPITAL METRO         BALTIMORE                                     227
  10/28/2020       CAPITAL METRO         CAPITAL                                       202
  10/28/2020       CAPITAL METRO         GREATER S CAROLINA                             93
  10/28/2020       CAPITAL METRO         GREENSBORO                                    329
  10/28/2020       CAPITAL METRO         MID-CAROLINAS                                 303
  10/28/2020       CAPITAL METRO         NORTHERN VIRGINIA                             144
  10/28/2020       CAPITAL METRO         RICHMOND                                      181
  10/28/2020       CAPITAL METRO Total                                               1,722
  10/28/2020       EASTERN               APPALACHIAN                                    84
  10/28/2020       EASTERN               CENTRAL PENNSYLVANIA                          134
  10/28/2020       EASTERN               KENTUCKIANA                                    15
  10/28/2020       EASTERN               NORTHERN OHIO                                 291
  10/28/2020       EASTERN               OHIO VALLEY                                    99
  10/28/2020       EASTERN               PHILADELPHIA METROPO                          200
  10/28/2020       EASTERN               SOUTH JERSEY                                  344
  10/28/2020       EASTERN               TENNESSEE                                      57
  10/28/2020       EASTERN               WESTERN NEW YORK                               86
  10/28/2020       EASTERN               WESTERN PENNSYLVANIA                          148
  10/28/2020       EASTERN Total                                                     1,458
  10/28/2020       GREAT LAKES           CENTRAL ILLINOIS                               42
  10/28/2020       GREAT LAKES           CHICAGO                                     1,172
  10/28/2020       GREAT LAKES           DETROIT                                       462
  10/28/2020       GREAT LAKES           GATEWAY                                       158
  10/28/2020       GREAT LAKES           GREATER INDIANA                                28
  10/28/2020       GREAT LAKES           GREATER MICHIGAN                              137
  10/28/2020       GREAT LAKES           LAKELAND                                       33
  10/28/2020       GREAT LAKES Total                                                 2,032
  10/28/2020       NORTHEAST             ALBANY                                         75
  10/28/2020       NORTHEAST             CARIBBEAN                                       1
  10/28/2020       NORTHEAST             CONNECTICUT VALLEY                             95
  10/28/2020       NORTHEAST             GREATER BOSTON                                175
  10/28/2020       NORTHEAST             LONG ISLAND                                   164
  10/28/2020       NORTHEAST             NEW YORK                                      163
  10/28/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1
  10/28/2020       NORTHEAST             NORTHERN NEW JERSEY                           455
  10/28/2020       NORTHEAST             TRIBORO                                     1,741
  10/28/2020       NORTHEAST             WESTCHESTER                                   117
  10/28/2020       NORTHEAST Total                                                   2,987
  10/28/2020       PACIFIC               BAY-VALLEY                                  1,153
  10/28/2020       PACIFIC               HONOLULU                                       44

                                                                                              7
         Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 8 of 24
               Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  10/28/2020       PACIFIC               LOS ANGELES                                 6,026
  10/28/2020       PACIFIC               SACRAMENTO                                    417
  10/28/2020       PACIFIC               SAN DIEGO                                   5,157
  10/28/2020       PACIFIC               SAN FRANCISCO                                 321
  10/28/2020       PACIFIC               SANTA ANA                                     216
  10/28/2020       PACIFIC               SIERRA COASTAL                                 98
  10/28/2020       PACIFIC Total                                                    13,432
  10/28/2020       SOUTHERN              ARKANSAS                                        5
  10/28/2020       SOUTHERN              DALLAS                                         41
  10/28/2020       SOUTHERN              FT WORTH                                       90
  10/28/2020       SOUTHERN              GULF ATLANTIC                                 285
  10/28/2020       SOUTHERN              HOUSTON                                       354
  10/28/2020       SOUTHERN              MISSISSIPPI                                    13
  10/28/2020       SOUTHERN              RIO GRANDE                                     45
  10/28/2020       SOUTHERN              SOUTH FLORIDA                                 304
  10/28/2020       SOUTHERN              SUNCOAST                                      708
  10/28/2020       SOUTHERN Total                                                    1,845
  10/28/2020       WESTERN               ALASKA                                         70
  10/28/2020       WESTERN               ARIZONA                                       168
  10/28/2020       WESTERN               CENTRAL PLAINS                                 38
  10/28/2020       WESTERN               COLORADO/WYOMING                              242
  10/28/2020       WESTERN               DAKOTAS                                        18
  10/28/2020       WESTERN               HAWKEYE                                        67
  10/28/2020       WESTERN               MID-AMERICA                                    63
  10/28/2020       WESTERN               NEVADA SIERRA                                  95
  10/28/2020       WESTERN               NORTHLAND                                       5
  10/28/2020       WESTERN               PORTLAND                                      132
  10/28/2020       WESTERN               SALT LAKE CITY                                436
  10/28/2020       WESTERN               SEATTLE                                       734
  10/28/2020       WESTERN Total                                                     2,068
10/28/2020 Total                                                                    25,544
  10/29/2020       CAPITAL METRO         ATLANTA                                       244
  10/29/2020       CAPITAL METRO         BALTIMORE                                     179
  10/29/2020       CAPITAL METRO         CAPITAL                                       194
  10/29/2020       CAPITAL METRO         GREATER S CAROLINA                             70
  10/29/2020       CAPITAL METRO         GREENSBORO                                    321
  10/29/2020       CAPITAL METRO         MID-CAROLINAS                                 234
  10/29/2020       CAPITAL METRO         NORTHERN VIRGINIA                             217
  10/29/2020       CAPITAL METRO         RICHMOND                                      136
  10/29/2020       CAPITAL METRO Total                                               1,595
  10/29/2020       EASTERN               APPALACHIAN                                    96
  10/29/2020       EASTERN               CENTRAL PENNSYLVANIA                          118
  10/29/2020       EASTERN               KENTUCKIANA                                    11
  10/29/2020       EASTERN               NORTHERN OHIO                                 234
  10/29/2020       EASTERN               OHIO VALLEY                                    92
  10/29/2020       EASTERN               PHILADELPHIA METROPO                          132
  10/29/2020       EASTERN               SOUTH JERSEY                                  167

                                                                                              8
      Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 9 of 24
             Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

10/29/2020     EASTERN                 TENNESSEE                                      48
10/29/2020     EASTERN                 WESTERN NEW YORK                               62
10/29/2020     EASTERN                 WESTERN PENNSYLVANIA                          192
10/29/2020     EASTERN Total                                                       1,152
10/29/2020     GREAT LAKES             CENTRAL ILLINOIS                               32
10/29/2020     GREAT LAKES             CHICAGO                                       626
10/29/2020     GREAT LAKES             DETROIT                                       318
10/29/2020     GREAT LAKES             GATEWAY                                        88
10/29/2020     GREAT LAKES             GREATER INDIANA                                12
10/29/2020     GREAT LAKES             GREATER MICHIGAN                              178
10/29/2020     GREAT LAKES             LAKELAND                                       36
10/29/2020     GREAT LAKES Total                                                   1,290
10/29/2020     NORTHEAST               ALBANY                                         51
10/29/2020     NORTHEAST               CARIBBEAN                                       5
10/29/2020     NORTHEAST               CONNECTICUT VALLEY                             97
10/29/2020     NORTHEAST               GREATER BOSTON                                136
10/29/2020     NORTHEAST               LONG ISLAND                                   106
10/29/2020     NORTHEAST               NEW YORK                                      174
10/29/2020     NORTHEAST               NORTHERN NEW ENGLAND                            1
10/29/2020     NORTHEAST               NORTHERN NEW JERSEY                           363
10/29/2020     NORTHEAST               TRIBORO                                       498
10/29/2020     NORTHEAST               WESTCHESTER                                    98
10/29/2020     NORTHEAST Total                                                     1,529
10/29/2020     PACIFIC                 BAY-VALLEY                                    490
10/29/2020     PACIFIC                 HONOLULU                                       54
10/29/2020     PACIFIC                 LOS ANGELES                                 6,757
10/29/2020     PACIFIC                 SACRAMENTO                                    292
10/29/2020     PACIFIC                 SAN DIEGO                                   3,593
10/29/2020     PACIFIC                 SAN FRANCISCO                                 273
10/29/2020     PACIFIC                 SANTA ANA                                     718
10/29/2020     PACIFIC                 SIERRA COASTAL                                 84
10/29/2020     PACIFIC Total                                                      12,261
10/29/2020     SOUTHERN                ALABAMA                                         1
10/29/2020     SOUTHERN                ARKANSAS                                        6
10/29/2020     SOUTHERN                DALLAS                                         71
10/29/2020     SOUTHERN                FT WORTH                                       97
10/29/2020     SOUTHERN                GULF ATLANTIC                                 238
10/29/2020     SOUTHERN                HOUSTON                                       130
10/29/2020     SOUTHERN                LOUISIANA                                       1
10/29/2020     SOUTHERN                MISSISSIPPI                                    16
10/29/2020     SOUTHERN                OKLAHOMA                                        3
10/29/2020     SOUTHERN                RIO GRANDE                                     43
10/29/2020     SOUTHERN                SOUTH FLORIDA                                 196
10/29/2020     SOUTHERN                SUNCOAST                                      500
10/29/2020     SOUTHERN Total                                                      1,302
10/29/2020     WESTERN                 ALASKA                                         45
10/29/2020     WESTERN                 ARIZONA                                       138

                                                                                            9
         Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 10 of 24
               Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  10/29/2020       WESTERN               CENTRAL PLAINS                                 24
  10/29/2020       WESTERN               COLORADO/WYOMING                              212
  10/29/2020       WESTERN               DAKOTAS                                        21
  10/29/2020       WESTERN               HAWKEYE                                        83
  10/29/2020       WESTERN               MID-AMERICA                                    69
  10/29/2020       WESTERN               NEVADA SIERRA                                  92
  10/29/2020       WESTERN               NORTHLAND                                       8
  10/29/2020       WESTERN               PORTLAND                                       73
  10/29/2020       WESTERN               SALT LAKE CITY                                258
  10/29/2020       WESTERN               SEATTLE                                       941
  10/29/2020       WESTERN Total                                                     1,964
10/29/2020 Total                                                                    21,093
  10/30/2020       CAPITAL METRO         ATLANTA                                       180
  10/30/2020       CAPITAL METRO         BALTIMORE                                     263
  10/30/2020       CAPITAL METRO         CAPITAL                                       266
  10/30/2020       CAPITAL METRO         GREATER S CAROLINA                             82
  10/30/2020       CAPITAL METRO         GREENSBORO                                    385
  10/30/2020       CAPITAL METRO         MID-CAROLINAS                                 243
  10/30/2020       CAPITAL METRO         NORTHERN VIRGINIA                              97
  10/30/2020       CAPITAL METRO         RICHMOND                                      123
  10/30/2020       CAPITAL METRO Total                                               1,639
  10/30/2020       EASTERN               APPALACHIAN                                    87
  10/30/2020       EASTERN               CENTRAL PENNSYLVANIA                          112
  10/30/2020       EASTERN               KENTUCKIANA                                    18
  10/30/2020       EASTERN               NORTHERN OHIO                                 300
  10/30/2020       EASTERN               OHIO VALLEY                                   176
  10/30/2020       EASTERN               PHILADELPHIA METROPO                          202
  10/30/2020       EASTERN               SOUTH JERSEY                                  217
  10/30/2020       EASTERN               TENNESSEE                                      57
  10/30/2020       EASTERN               WESTERN NEW YORK                               49
  10/30/2020       EASTERN               WESTERN PENNSYLVANIA                          219
  10/30/2020       EASTERN Total                                                     1,437
  10/30/2020       GREAT LAKES           CENTRAL ILLINOIS                               49
  10/30/2020       GREAT LAKES           CHICAGO                                       847
  10/30/2020       GREAT LAKES           DETROIT                                       269
  10/30/2020       GREAT LAKES           GATEWAY                                        95
  10/30/2020       GREAT LAKES           GREATER INDIANA                                18
  10/30/2020       GREAT LAKES           GREATER MICHIGAN                              139
  10/30/2020       GREAT LAKES           LAKELAND                                       22
  10/30/2020       GREAT LAKES Total                                                 1,439
  10/30/2020       NORTHEAST             ALBANY                                         51
  10/30/2020       NORTHEAST             CARIBBEAN                                       3
  10/30/2020       NORTHEAST             CONNECTICUT VALLEY                            127
  10/30/2020       NORTHEAST             GREATER BOSTON                                114
  10/30/2020       NORTHEAST             LONG ISLAND                                   103
  10/30/2020       NORTHEAST             NEW YORK                                      188
  10/30/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1

                                                                                              10
         Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 11 of 24
               Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  10/30/2020       NORTHEAST             NORTHERN NEW JERSEY                           142
  10/30/2020       NORTHEAST             TRIBORO                                       546
  10/30/2020       NORTHEAST             WESTCHESTER                                   111
  10/30/2020       NORTHEAST Total                                                   1,386
  10/30/2020       PACIFIC               BAY-VALLEY                                    403
  10/30/2020       PACIFIC               HONOLULU                                       15
  10/30/2020       PACIFIC               LOS ANGELES                                 4,485
  10/30/2020       PACIFIC               SACRAMENTO                                    302
  10/30/2020       PACIFIC               SAN DIEGO                                   3,089
  10/30/2020       PACIFIC               SAN FRANCISCO                                 351
  10/30/2020       PACIFIC               SANTA ANA                                     399
  10/30/2020       PACIFIC               SIERRA COASTAL                                111
  10/30/2020       PACIFIC Total                                                     9,155
  10/30/2020       SOUTHERN              ALABAMA                                         2
  10/30/2020       SOUTHERN              ARKANSAS                                        8
  10/30/2020       SOUTHERN              DALLAS                                         77
  10/30/2020       SOUTHERN              FT WORTH                                      670
  10/30/2020       SOUTHERN              GULF ATLANTIC                                 173
  10/30/2020       SOUTHERN              HOUSTON                                        59
  10/30/2020       SOUTHERN              MISSISSIPPI                                     9
  10/30/2020       SOUTHERN              RIO GRANDE                                     58
  10/30/2020       SOUTHERN              SOUTH FLORIDA                                 138
  10/30/2020       SOUTHERN              SUNCOAST                                      501
  10/30/2020       SOUTHERN Total                                                    1,695
  10/30/2020       WESTERN               ALASKA                                         50
  10/30/2020       WESTERN               ARIZONA                                       129
  10/30/2020       WESTERN               CENTRAL PLAINS                                 29
  10/30/2020       WESTERN               COLORADO/WYOMING                              290
  10/30/2020       WESTERN               DAKOTAS                                        17
  10/30/2020       WESTERN               HAWKEYE                                        64
  10/30/2020       WESTERN               MID-AMERICA                                    38
  10/30/2020       WESTERN               NEVADA SIERRA                                 177
  10/30/2020       WESTERN               NORTHLAND                                      24
  10/30/2020       WESTERN               PORTLAND                                       91
  10/30/2020       WESTERN               SALT LAKE CITY                                189
  10/30/2020       WESTERN               SEATTLE                                       610
  10/30/2020       WESTERN Total                                                     1,708
10/30/2020 Total                                                                    18,459
  10/31/2020       CAPITAL METRO         ATLANTA                                       102
  10/31/2020       CAPITAL METRO         BALTIMORE                                     111
  10/31/2020       CAPITAL METRO         CAPITAL                                       171
  10/31/2020       CAPITAL METRO         GREATER S CAROLINA                             41
  10/31/2020       CAPITAL METRO         GREENSBORO                                    284
  10/31/2020       CAPITAL METRO         MID-CAROLINAS                                 158
  10/31/2020       CAPITAL METRO         NORTHERN VIRGINIA                              95
  10/31/2020       CAPITAL METRO         RICHMOND                                       62
  10/31/2020       CAPITAL METRO Total                                               1,024

                                                                                              11
     Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 12 of 24
             Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

10/31/2020     EASTERN                 APPALACHIAN                                    37
10/31/2020     EASTERN                 CENTRAL PENNSYLVANIA                           70
10/31/2020     EASTERN                 KENTUCKIANA                                     8
10/31/2020     EASTERN                 NORTHERN OHIO                                 248
10/31/2020     EASTERN                 OHIO VALLEY                                   152
10/31/2020     EASTERN                 PHILADELPHIA METROPO                          124
10/31/2020     EASTERN                 SOUTH JERSEY                                  159
10/31/2020     EASTERN                 TENNESSEE                                      19
10/31/2020     EASTERN                 WESTERN NEW YORK                               43
10/31/2020     EASTERN                 WESTERN PENNSYLVANIA                          131
10/31/2020     EASTERN Total                                                         991
10/31/2020     GREAT LAKES             CENTRAL ILLINOIS                               60
10/31/2020     GREAT LAKES             CHICAGO                                       340
10/31/2020     GREAT LAKES             DETROIT                                       171
10/31/2020     GREAT LAKES             GATEWAY                                        33
10/31/2020     GREAT LAKES             GREATER INDIANA                                 8
10/31/2020     GREAT LAKES             GREATER MICHIGAN                               99
10/31/2020     GREAT LAKES             LAKELAND                                       47
10/31/2020     GREAT LAKES Total                                                     758
10/31/2020     NORTHEAST               ALBANY                                         38
10/31/2020     NORTHEAST               CARIBBEAN                                       1
10/31/2020     NORTHEAST               CONNECTICUT VALLEY                            146
10/31/2020     NORTHEAST               GREATER BOSTON                                 95
10/31/2020     NORTHEAST               LONG ISLAND                                    84
10/31/2020     NORTHEAST               NEW YORK                                      176
10/31/2020     NORTHEAST               NORTHERN NEW JERSEY                           121
10/31/2020     NORTHEAST               TRIBORO                                       331
10/31/2020     NORTHEAST               WESTCHESTER                                   214
10/31/2020     NORTHEAST Total                                                     1,206
10/31/2020     PACIFIC                 BAY-VALLEY                                    339
10/31/2020     PACIFIC                 HONOLULU                                        6
10/31/2020     PACIFIC                 LOS ANGELES                                 3,859
10/31/2020     PACIFIC                 SACRAMENTO                                    238
10/31/2020     PACIFIC                 SAN DIEGO                                   2,245
10/31/2020     PACIFIC                 SAN FRANCISCO                                 182
10/31/2020     PACIFIC                 SANTA ANA                                     307
10/31/2020     PACIFIC                 SIERRA COASTAL                                101
10/31/2020     PACIFIC Total                                                       7,277
10/31/2020     SOUTHERN                ALABAMA                                         1
10/31/2020     SOUTHERN                ARKANSAS                                        2
10/31/2020     SOUTHERN                DALLAS                                         57
10/31/2020     SOUTHERN                FT WORTH                                      344
10/31/2020     SOUTHERN                GULF ATLANTIC                                 114
10/31/2020     SOUTHERN                HOUSTON                                        28
10/31/2020     SOUTHERN                LOUISIANA                                       1
10/31/2020     SOUTHERN                MISSISSIPPI                                     3
10/31/2020     SOUTHERN                RIO GRANDE                                     31

                                                                                            12
         Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 13 of 24
               Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  10/31/2020       SOUTHERN              SOUTH FLORIDA                                  81
  10/31/2020       SOUTHERN              SUNCOAST                                      289
  10/31/2020       SOUTHERN Total                                                      951
  10/31/2020       WESTERN               ALASKA                                         54
  10/31/2020       WESTERN               ARIZONA                                       102
  10/31/2020       WESTERN               CENTRAL PLAINS                                 18
  10/31/2020       WESTERN               COLORADO/WYOMING                              140
  10/31/2020       WESTERN               DAKOTAS                                        17
  10/31/2020       WESTERN               HAWKEYE                                        53
  10/31/2020       WESTERN               MID-AMERICA                                    40
  10/31/2020       WESTERN               NEVADA SIERRA                                 118
  10/31/2020       WESTERN               NORTHLAND                                       2
  10/31/2020       WESTERN               PORTLAND                                       58
  10/31/2020       WESTERN               SALT LAKE CITY                                244
  10/31/2020       WESTERN               SEATTLE                                       517
  10/31/2020       WESTERN Total                                                     1,363
10/31/2020 Total                                                                    13,570
   11/1/2020       CAPITAL METRO         ATLANTA                                        14
   11/1/2020       CAPITAL METRO         BALTIMORE                                      50
   11/1/2020       CAPITAL METRO         CAPITAL                                        75
   11/1/2020       CAPITAL METRO         GREATER S CAROLINA                             17
   11/1/2020       CAPITAL METRO         GREENSBORO                                     68
   11/1/2020       CAPITAL METRO         MID-CAROLINAS                                  44
   11/1/2020       CAPITAL METRO         NORTHERN VIRGINIA                              57
   11/1/2020       CAPITAL METRO         RICHMOND                                       52
   11/1/2020       CAPITAL METRO Total                                                 377
   11/1/2020       EASTERN               APPALACHIAN                                    26
   11/1/2020       EASTERN               CENTRAL PENNSYLVANIA                           50
   11/1/2020       EASTERN               KENTUCKIANA                                     5
   11/1/2020       EASTERN               NORTHERN OHIO                                  96
   11/1/2020       EASTERN               OHIO VALLEY                                    39
   11/1/2020       EASTERN               PHILADELPHIA METROPO                           73
   11/1/2020       EASTERN               SOUTH JERSEY                                   55
   11/1/2020       EASTERN               TENNESSEE                                      12
   11/1/2020       EASTERN               WESTERN NEW YORK                               36
   11/1/2020       EASTERN               WESTERN PENNSYLVANIA                           48
   11/1/2020       EASTERN Total                                                       440
   11/1/2020       GREAT LAKES           CENTRAL ILLINOIS                               15
   11/1/2020       GREAT LAKES           CHICAGO                                       129
   11/1/2020       GREAT LAKES           DETROIT                                        56
   11/1/2020       GREAT LAKES           GATEWAY                                        17
   11/1/2020       GREAT LAKES           GREATER INDIANA                                 2
   11/1/2020       GREAT LAKES           GREATER MICHIGAN                               32
   11/1/2020       GREAT LAKES           LAKELAND                                       22
   11/1/2020       GREAT LAKES Total                                                   273
   11/1/2020       NORTHEAST             ALBANY                                         53
   11/1/2020       NORTHEAST             CONNECTICUT VALLEY                             67

                                                                                              13
        Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 14 of 24
              Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  11/1/2020       NORTHEAST             GREATER BOSTON                                 76
  11/1/2020       NORTHEAST             LONG ISLAND                                    87
  11/1/2020       NORTHEAST             NEW YORK                                      137
  11/1/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1
  11/1/2020       NORTHEAST             NORTHERN NEW JERSEY                           112
  11/1/2020       NORTHEAST             TRIBORO                                     1,363
  11/1/2020       NORTHEAST             WESTCHESTER                                   166
  11/1/2020       NORTHEAST Total                                                   2,062
  11/1/2020       PACIFIC               BAY-VALLEY                                    148
  11/1/2020       PACIFIC               HONOLULU                                        7
  11/1/2020       PACIFIC               LOS ANGELES                                   546
  11/1/2020       PACIFIC               SACRAMENTO                                    263
  11/1/2020       PACIFIC               SAN DIEGO                                     910
  11/1/2020       PACIFIC               SAN FRANCISCO                                 156
  11/1/2020       PACIFIC               SANTA ANA                                      80
  11/1/2020       PACIFIC               SIERRA COASTAL                                 50
  11/1/2020       PACIFIC Total                                                     2,160
  11/1/2020       SOUTHERN              ALABAMA                                         1
  11/1/2020       SOUTHERN              ARKANSAS                                        2
  11/1/2020       SOUTHERN              DALLAS                                         20
  11/1/2020       SOUTHERN              FT WORTH                                        9
  11/1/2020       SOUTHERN              GULF ATLANTIC                                  30
  11/1/2020       SOUTHERN              HOUSTON                                        25
  11/1/2020       SOUTHERN              LOUISIANA                                       1
  11/1/2020       SOUTHERN              RIO GRANDE                                     13
  11/1/2020       SOUTHERN              SOUTH FLORIDA                                  28
  11/1/2020       SOUTHERN              SUNCOAST                                       73
  11/1/2020       SOUTHERN Total                                                      202
  11/1/2020       WESTERN               ALASKA                                         29
  11/1/2020       WESTERN               ARIZONA                                        54
  11/1/2020       WESTERN               CENTRAL PLAINS                                  6
  11/1/2020       WESTERN               COLORADO/WYOMING                               58
  11/1/2020       WESTERN               DAKOTAS                                         6
  11/1/2020       WESTERN               HAWKEYE                                        22
  11/1/2020       WESTERN               MID-AMERICA                                    13
  11/1/2020       WESTERN               NEVADA SIERRA                                  72
  11/1/2020       WESTERN               NORTHLAND                                       4
  11/1/2020       WESTERN               PORTLAND                                       19
  11/1/2020       WESTERN               SALT LAKE CITY                                 67
  11/1/2020       WESTERN               SEATTLE                                       209
  11/1/2020       WESTERN Total                                                       559
11/1/2020 Total                                                                     6,073
  11/2/2020       CAPITAL METRO         ATLANTA                                        87
  11/2/2020       CAPITAL METRO         BALTIMORE                                     297
  11/2/2020       CAPITAL METRO         CAPITAL                                       373
  11/2/2020       CAPITAL METRO         GREATER S CAROLINA                             61
  11/2/2020       CAPITAL METRO         GREENSBORO                                    442

                                                                                             14
     Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 15 of 24
            Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

11/2/2020     CAPITAL METRO           MID-CAROLINAS                                 310
11/2/2020     CAPITAL METRO           NORTHERN VIRGINIA                             194
11/2/2020     CAPITAL METRO           RICHMOND                                      158
11/2/2020     CAPITAL METRO Total                                                 1,922
11/2/2020     EASTERN                 APPALACHIAN                                   109
11/2/2020     EASTERN                 CENTRAL PENNSYLVANIA                          166
11/2/2020     EASTERN                 KENTUCKIANA                                     4
11/2/2020     EASTERN                 NORTHERN OHIO                                 563
11/2/2020     EASTERN                 OHIO VALLEY                                   324
11/2/2020     EASTERN                 PHILADELPHIA METROPO                          389
11/2/2020     EASTERN                 SOUTH JERSEY                                  238
11/2/2020     EASTERN                 TENNESSEE                                      31
11/2/2020     EASTERN                 WESTERN NEW YORK                              171
11/2/2020     EASTERN                 WESTERN PENNSYLVANIA                          320
11/2/2020     EASTERN Total                                                       2,315
11/2/2020     GREAT LAKES             CENTRAL ILLINOIS                               71
11/2/2020     GREAT LAKES             CHICAGO                                       411
11/2/2020     GREAT LAKES             DETROIT                                       130
11/2/2020     GREAT LAKES             GATEWAY                                        77
11/2/2020     GREAT LAKES             GREATER INDIANA                                 9
11/2/2020     GREAT LAKES             GREATER MICHIGAN                               77
11/2/2020     GREAT LAKES             LAKELAND                                      237
11/2/2020     GREAT LAKES Total                                                   1,012
11/2/2020     NORTHEAST               ALBANY                                        204
11/2/2020     NORTHEAST               CONNECTICUT VALLEY                            227
11/2/2020     NORTHEAST               GREATER BOSTON                                346
11/2/2020     NORTHEAST               LONG ISLAND                                   366
11/2/2020     NORTHEAST               NEW YORK                                      687
11/2/2020     NORTHEAST               NORTHERN NEW ENGLAND                            1
11/2/2020     NORTHEAST               NORTHERN NEW JERSEY                           525
11/2/2020     NORTHEAST               TRIBORO                                     2,168
11/2/2020     NORTHEAST               WESTCHESTER                                   604
11/2/2020     NORTHEAST Total                                                     5,128
11/2/2020     PACIFIC                 BAY-VALLEY                                    552
11/2/2020     PACIFIC                 HONOLULU                                       19
11/2/2020     PACIFIC                 LOS ANGELES                                 4,420
11/2/2020     PACIFIC                 SACRAMENTO                                    567
11/2/2020     PACIFIC                 SAN DIEGO                                   4,306
11/2/2020     PACIFIC                 SAN FRANCISCO                                 525
11/2/2020     PACIFIC                 SANTA ANA                                     622
11/2/2020     PACIFIC                 SIERRA COASTAL                                211
11/2/2020     PACIFIC Total                                                      11,222
11/2/2020     SOUTHERN                ARKANSAS                                        7
11/2/2020     SOUTHERN                DALLAS                                         22
11/2/2020     SOUTHERN                FT WORTH                                       94
11/2/2020     SOUTHERN                GULF ATLANTIC                                 128
11/2/2020     SOUTHERN                HOUSTON                                        96

                                                                                           15
        Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 16 of 24
              Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  11/2/2020       SOUTHERN              MISSISSIPPI                                    12
  11/2/2020       SOUTHERN              RIO GRANDE                                     33
  11/2/2020       SOUTHERN              SOUTH FLORIDA                                  76
  11/2/2020       SOUTHERN              SUNCOAST                                      251
  11/2/2020       SOUTHERN Total                                                      719
  11/2/2020       WESTERN               ALASKA                                        132
  11/2/2020       WESTERN               ARIZONA                                       114
  11/2/2020       WESTERN               CENTRAL PLAINS                                 23
  11/2/2020       WESTERN               COLORADO/WYOMING                              124
  11/2/2020       WESTERN               DAKOTAS                                        30
  11/2/2020       WESTERN               HAWKEYE                                        74
  11/2/2020       WESTERN               MID-AMERICA                                   102
  11/2/2020       WESTERN               NEVADA SIERRA                                 211
  11/2/2020       WESTERN               NORTHLAND                                      25
  11/2/2020       WESTERN               PORTLAND                                      208
  11/2/2020       WESTERN               SALT LAKE CITY                                352
  11/2/2020       WESTERN               SEATTLE                                       708
  11/2/2020       WESTERN Total                                                     2,103
11/2/2020 Total                                                                    24,421
  11/3/2020       CAPITAL METRO         ATLANTA                                        33
  11/3/2020       CAPITAL METRO         BALTIMORE                                     191
  11/3/2020       CAPITAL METRO         CAPITAL                                       284
  11/3/2020       CAPITAL METRO         GREATER S CAROLINA                             22
  11/3/2020       CAPITAL METRO         GREENSBORO                                    301
  11/3/2020       CAPITAL METRO         MID-CAROLINAS                                 299
  11/3/2020       CAPITAL METRO         NORTHERN VIRGINIA                             136
  11/3/2020       CAPITAL METRO         RICHMOND                                      115
  11/3/2020       CAPITAL METRO Total                                               1,381
  11/3/2020       EASTERN               APPALACHIAN                                    94
  11/3/2020       EASTERN               CENTRAL PENNSYLVANIA                          130
  11/3/2020       EASTERN               KENTUCKIANA                                     1
  11/3/2020       EASTERN               NORTHERN OHIO                                 193
  11/3/2020       EASTERN               OHIO VALLEY                                   118
  11/3/2020       EASTERN               PHILADELPHIA METROPO                          243
  11/3/2020       EASTERN               SOUTH JERSEY                                  193
  11/3/2020       EASTERN               TENNESSEE                                      17
  11/3/2020       EASTERN               WESTERN NEW YORK                              105
  11/3/2020       EASTERN               WESTERN PENNSYLVANIA                          224
  11/3/2020       EASTERN Total                                                     1,318
  11/3/2020       GREAT LAKES           CENTRAL ILLINOIS                               78
  11/3/2020       GREAT LAKES           CHICAGO                                       577
  11/3/2020       GREAT LAKES           DETROIT                                        64
  11/3/2020       GREAT LAKES           GATEWAY                                        33
  11/3/2020       GREAT LAKES           GREATER INDIANA                                 2
  11/3/2020       GREAT LAKES           GREATER MICHIGAN                               44
  11/3/2020       GREAT LAKES           LAKELAND                                      285
  11/3/2020       GREAT LAKES Total                                                 1,083

                                                                                             16
        Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 17 of 24
              Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  11/3/2020       NORTHEAST             ALBANY                                        152
  11/3/2020       NORTHEAST             CARIBBEAN                                       1
  11/3/2020       NORTHEAST             CONNECTICUT VALLEY                            121
  11/3/2020       NORTHEAST             GREATER BOSTON                                223
  11/3/2020       NORTHEAST             LONG ISLAND                                   237
  11/3/2020       NORTHEAST             NEW YORK                                      418
  11/3/2020       NORTHEAST             NORTHERN NEW ENGLAND                            3
  11/3/2020       NORTHEAST             NORTHERN NEW JERSEY                           349
  11/3/2020       NORTHEAST             TRIBORO                                     1,298
  11/3/2020       NORTHEAST             WESTCHESTER                                   304
  11/3/2020       NORTHEAST Total                                                   3,106
  11/3/2020       PACIFIC               BAY-VALLEY                                  1,051
  11/3/2020       PACIFIC               HONOLULU                                       14
  11/3/2020       PACIFIC               LOS ANGELES                                 6,385
  11/3/2020       PACIFIC               SACRAMENTO                                    425
  11/3/2020       PACIFIC               SAN DIEGO                                   6,344
  11/3/2020       PACIFIC               SAN FRANCISCO                                 604
  11/3/2020       PACIFIC               SANTA ANA                                     803
  11/3/2020       PACIFIC               SIERRA COASTAL                                229
  11/3/2020       PACIFIC Total                                                    15,855
  11/3/2020       SOUTHERN              ALABAMA                                         2
  11/3/2020       SOUTHERN              ARKANSAS                                        5
  11/3/2020       SOUTHERN              DALLAS                                         10
  11/3/2020       SOUTHERN              FT WORTH                                       43
  11/3/2020       SOUTHERN              GULF ATLANTIC                                  46
  11/3/2020       SOUTHERN              HOUSTON                                        37
  11/3/2020       SOUTHERN              MISSISSIPPI                                     5
  11/3/2020       SOUTHERN              OKLAHOMA                                        1
  11/3/2020       SOUTHERN              RIO GRANDE                                     10
  11/3/2020       SOUTHERN              SOUTH FLORIDA                                  29
  11/3/2020       SOUTHERN              SUNCOAST                                      113
  11/3/2020       SOUTHERN Total                                                      301
  11/3/2020       WESTERN               ALASKA                                         87
  11/3/2020       WESTERN               ARIZONA                                        77
  11/3/2020       WESTERN               CENTRAL PLAINS                                 10
  11/3/2020       WESTERN               COLORADO/WYOMING                               80
  11/3/2020       WESTERN               DAKOTAS                                         3
  11/3/2020       WESTERN               HAWKEYE                                        22
  11/3/2020       WESTERN               MID-AMERICA                                    77
  11/3/2020       WESTERN               NEVADA SIERRA                                 197
  11/3/2020       WESTERN               NORTHLAND                                      16
  11/3/2020       WESTERN               PORTLAND                                       62
  11/3/2020       WESTERN               SALT LAKE CITY                                151
  11/3/2020       WESTERN               SEATTLE                                       589
  11/3/2020       WESTERN Total                                                     1,371
11/3/2020 Total                                                                    24,415
  11/4/2020       CAPITAL METRO         ATLANTA                                        16

                                                                                             17
     Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 18 of 24
            Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

11/4/2020     CAPITAL METRO           BALTIMORE                                      35
11/4/2020     CAPITAL METRO           CAPITAL                                        35
11/4/2020     CAPITAL METRO           GREATER S CAROLINA                              5
11/4/2020     CAPITAL METRO           GREENSBORO                                     56
11/4/2020     CAPITAL METRO           MID-CAROLINAS                                  41
11/4/2020     CAPITAL METRO           NORTHERN VIRGINIA                              42
11/4/2020     CAPITAL METRO           RICHMOND                                       19
11/4/2020     CAPITAL METRO Total                                                   249
11/4/2020     EASTERN                 APPALACHIAN                                    24
11/4/2020     EASTERN                 CENTRAL PENNSYLVANIA                           42
11/4/2020     EASTERN                 KENTUCKIANA                                     2
11/4/2020     EASTERN                 NORTHERN OHIO                                  14
11/4/2020     EASTERN                 OHIO VALLEY                                    21
11/4/2020     EASTERN                 PHILADELPHIA METROPO                           42
11/4/2020     EASTERN                 SOUTH JERSEY                                   75
11/4/2020     EASTERN                 TENNESSEE                                       8
11/4/2020     EASTERN                 WESTERN NEW YORK                               13
11/4/2020     EASTERN                 WESTERN PENNSYLVANIA                           48
11/4/2020     EASTERN Total                                                         289
11/4/2020     GREAT LAKES             CENTRAL ILLINOIS                               16
11/4/2020     GREAT LAKES             CHICAGO                                        89
11/4/2020     GREAT LAKES             DETROIT                                        40
11/4/2020     GREAT LAKES             GATEWAY                                        11
11/4/2020     GREAT LAKES             GREATER INDIANA                                 5
11/4/2020     GREAT LAKES             GREATER MICHIGAN                               17
11/4/2020     GREAT LAKES             LAKELAND                                       23
11/4/2020     GREAT LAKES Total                                                     201
11/4/2020     NORTHEAST               ALBANY                                         29
11/4/2020     NORTHEAST               CARIBBEAN                                       2
11/4/2020     NORTHEAST               CONNECTICUT VALLEY                             50
11/4/2020     NORTHEAST               GREATER BOSTON                                 69
11/4/2020     NORTHEAST               LONG ISLAND                                    66
11/4/2020     NORTHEAST               NEW YORK                                       72
11/4/2020     NORTHEAST               NORTHERN NEW ENGLAND                            2
11/4/2020     NORTHEAST               NORTHERN NEW JERSEY                            70
11/4/2020     NORTHEAST               TRIBORO                                       421
11/4/2020     NORTHEAST               WESTCHESTER                                    78
11/4/2020     NORTHEAST Total                                                       859
11/4/2020     PACIFIC                 BAY-VALLEY                                    273
11/4/2020     PACIFIC                 HONOLULU                                        3
11/4/2020     PACIFIC                 LOS ANGELES                                   758
11/4/2020     PACIFIC                 SACRAMENTO                                    134
11/4/2020     PACIFIC                 SAN DIEGO                                     353
11/4/2020     PACIFIC                 SAN FRANCISCO                                 151
11/4/2020     PACIFIC                 SANTA ANA                                     208
11/4/2020     PACIFIC                 SIERRA COASTAL                                 67
11/4/2020     PACIFIC Total                                                       1,947

                                                                                           18
        Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 19 of 24
              Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  11/4/2020       SOUTHERN              ALABAMA                                         1
  11/4/2020       SOUTHERN              ARKANSAS                                        1
  11/4/2020       SOUTHERN              DALLAS                                          8
  11/4/2020       SOUTHERN              FT WORTH                                        9
  11/4/2020       SOUTHERN              GULF ATLANTIC                                  18
  11/4/2020       SOUTHERN              HOUSTON                                        12
  11/4/2020       SOUTHERN              RIO GRANDE                                      9
  11/4/2020       SOUTHERN              SOUTH FLORIDA                                  16
  11/4/2020       SOUTHERN              SUNCOAST                                       41
  11/4/2020       SOUTHERN Total                                                      115
  11/4/2020       WESTERN               ALASKA                                         17
  11/4/2020       WESTERN               ARIZONA                                        28
  11/4/2020       WESTERN               CENTRAL PLAINS                                  8
  11/4/2020       WESTERN               COLORADO/WYOMING                               32
  11/4/2020       WESTERN               DAKOTAS                                         4
  11/4/2020       WESTERN               HAWKEYE                                         9
  11/4/2020       WESTERN               MID-AMERICA                                    20
  11/4/2020       WESTERN               NEVADA SIERRA                                  50
  11/4/2020       WESTERN               NORTHLAND                                       6
  11/4/2020       WESTERN               PORTLAND                                       12
  11/4/2020       WESTERN               SALT LAKE CITY                                 48
  11/4/2020       WESTERN               SEATTLE                                       168
  11/4/2020       WESTERN Total                                                       402
11/4/2020 Total                                                                     4,062
  11/5/2020       CAPITAL METRO         ATLANTA                                         5
  11/5/2020       CAPITAL METRO         BALTIMORE                                       6
  11/5/2020       CAPITAL METRO         CAPITAL                                         3
  11/5/2020       CAPITAL METRO         GREATER S CAROLINA                              3
  11/5/2020       CAPITAL METRO         GREENSBORO                                     14
  11/5/2020       CAPITAL METRO         MID-CAROLINAS                                  11
  11/5/2020       CAPITAL METRO         NORTHERN VIRGINIA                               8
  11/5/2020       CAPITAL METRO         RICHMOND                                        5
  11/5/2020       CAPITAL METRO Total                                                  55
  11/5/2020       EASTERN               APPALACHIAN                                     4
  11/5/2020       EASTERN               CENTRAL PENNSYLVANIA                           13
  11/5/2020       EASTERN               KENTUCKIANA                                     4
  11/5/2020       EASTERN               NORTHERN OHIO                                   7
  11/5/2020       EASTERN               OHIO VALLEY                                     3
  11/5/2020       EASTERN               PHILADELPHIA METROPO                           24
  11/5/2020       EASTERN               SOUTH JERSEY                                   14
  11/5/2020       EASTERN               TENNESSEE                                       6
  11/5/2020       EASTERN               WESTERN NEW YORK                               14
  11/5/2020       EASTERN               WESTERN PENNSYLVANIA                            7
  11/5/2020       EASTERN Total                                                        96
  11/5/2020       GREAT LAKES           CENTRAL ILLINOIS                                4
  11/5/2020       GREAT LAKES           CHICAGO                                        40
  11/5/2020       GREAT LAKES           DETROIT                                         9

                                                                                             19
        Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 20 of 24
              Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  11/5/2020       GREAT LAKES           GATEWAY                                         3
  11/5/2020       GREAT LAKES           GREATER INDIANA                                 1
  11/5/2020       GREAT LAKES           GREATER MICHIGAN                                4
  11/5/2020       GREAT LAKES           LAKELAND                                        2
  11/5/2020       GREAT LAKES Total                                                    63
  11/5/2020       NORTHEAST             ALBANY                                          6
  11/5/2020       NORTHEAST             CONNECTICUT VALLEY                              8
  11/5/2020       NORTHEAST             GREATER BOSTON                                 15
  11/5/2020       NORTHEAST             LONG ISLAND                                    16
  11/5/2020       NORTHEAST             NEW YORK                                        9
  11/5/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1
  11/5/2020       NORTHEAST             NORTHERN NEW JERSEY                            13
  11/5/2020       NORTHEAST             TRIBORO                                        55
  11/5/2020       NORTHEAST             WESTCHESTER                                    16
  11/5/2020       NORTHEAST Total                                                     139
  11/5/2020       PACIFIC               BAY-VALLEY                                     30
  11/5/2020       PACIFIC               HONOLULU                                        2
  11/5/2020       PACIFIC               LOS ANGELES                                   165
  11/5/2020       PACIFIC               SACRAMENTO                                     25
  11/5/2020       PACIFIC               SAN DIEGO                                      45
  11/5/2020       PACIFIC               SAN FRANCISCO                                  16
  11/5/2020       PACIFIC               SANTA ANA                                      21
  11/5/2020       PACIFIC               SIERRA COASTAL                                 14
  11/5/2020       PACIFIC Total                                                       318
  11/5/2020       SOUTHERN              ARKANSAS                                        1
  11/5/2020       SOUTHERN              FT WORTH                                       10
  11/5/2020       SOUTHERN              GULF ATLANTIC                                   8
  11/5/2020       SOUTHERN              LOUISIANA                                       1
  11/5/2020       SOUTHERN              OKLAHOMA                                        4
  11/5/2020       SOUTHERN              RIO GRANDE                                      4
  11/5/2020       SOUTHERN              SOUTH FLORIDA                                   5
  11/5/2020       SOUTHERN              SUNCOAST                                       15
  11/5/2020       SOUTHERN Total                                                       48
  11/5/2020       WESTERN               ALASKA                                          2
  11/5/2020       WESTERN               ARIZONA                                        11
  11/5/2020       WESTERN               CENTRAL PLAINS                                  8
  11/5/2020       WESTERN               COLORADO/WYOMING                               16
  11/5/2020       WESTERN               DAKOTAS                                         3
  11/5/2020       WESTERN               HAWKEYE                                         2
  11/5/2020       WESTERN               MID-AMERICA                                     3
  11/5/2020       WESTERN               NEVADA SIERRA                                   4
  11/5/2020       WESTERN               NORTHLAND                                       2
  11/5/2020       WESTERN               PORTLAND                                        4
  11/5/2020       WESTERN               SALT LAKE CITY                                 10
  11/5/2020       WESTERN               SEATTLE                                        28
  11/5/2020       WESTERN Total                                                        93
11/5/2020 Total                                                                       812

                                                                                             20
     Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 21 of 24
            Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

11/6/2020     CAPITAL METRO           ATLANTA                                         4
11/6/2020     CAPITAL METRO           BALTIMORE                                       6
11/6/2020     CAPITAL METRO           CAPITAL                                        10
11/6/2020     CAPITAL METRO           GREATER S CAROLINA                              2
11/6/2020     CAPITAL METRO           GREENSBORO                                     10
11/6/2020     CAPITAL METRO           MID-CAROLINAS                                   3
11/6/2020     CAPITAL METRO           NORTHERN VIRGINIA                              13
11/6/2020     CAPITAL METRO           RICHMOND                                        4
11/6/2020     CAPITAL METRO Total                                                    52
11/6/2020     EASTERN                 APPALACHIAN                                     2
11/6/2020     EASTERN                 CENTRAL PENNSYLVANIA                            5
11/6/2020     EASTERN                 KENTUCKIANA                                     1
11/6/2020     EASTERN                 NORTHERN OHIO                                  10
11/6/2020     EASTERN                 OHIO VALLEY                                     3
11/6/2020     EASTERN                 PHILADELPHIA METROPO                           10
11/6/2020     EASTERN                 SOUTH JERSEY                                    4
11/6/2020     EASTERN                 WESTERN NEW YORK                                3
11/6/2020     EASTERN                 WESTERN PENNSYLVANIA                            4
11/6/2020     EASTERN Total                                                          42
11/6/2020     GREAT LAKES             CENTRAL ILLINOIS                                4
11/6/2020     GREAT LAKES             CHICAGO                                        46
11/6/2020     GREAT LAKES             DETROIT                                        13
11/6/2020     GREAT LAKES             GATEWAY                                         3
11/6/2020     GREAT LAKES             GREATER INDIANA                                 2
11/6/2020     GREAT LAKES             GREATER MICHIGAN                                8
11/6/2020     GREAT LAKES             LAKELAND                                        4
11/6/2020     GREAT LAKES Total                                                      80
11/6/2020     NORTHEAST               ALBANY                                          1
11/6/2020     NORTHEAST               CARIBBEAN                                       1
11/6/2020     NORTHEAST               CONNECTICUT VALLEY                              4
11/6/2020     NORTHEAST               GREATER BOSTON                                 15
11/6/2020     NORTHEAST               LONG ISLAND                                    13
11/6/2020     NORTHEAST               NEW YORK                                        8
11/6/2020     NORTHEAST               NORTHERN NEW ENGLAND                            3
11/6/2020     NORTHEAST               NORTHERN NEW JERSEY                             6
11/6/2020     NORTHEAST               TRIBORO                                        44
11/6/2020     NORTHEAST               WESTCHESTER                                    12
11/6/2020     NORTHEAST Total                                                       107
11/6/2020     PACIFIC                 BAY-VALLEY                                     23
11/6/2020     PACIFIC                 LOS ANGELES                                    86
11/6/2020     PACIFIC                 SACRAMENTO                                     12
11/6/2020     PACIFIC                 SAN DIEGO                                      59
11/6/2020     PACIFIC                 SAN FRANCISCO                                  10
11/6/2020     PACIFIC                 SANTA ANA                                      13
11/6/2020     PACIFIC                 SIERRA COASTAL                                 12
11/6/2020     PACIFIC Total                                                         215
11/6/2020     SOUTHERN                DALLAS                                          1

                                                                                           21
        Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 22 of 24
              Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  11/6/2020       SOUTHERN              FT WORTH                                        2
  11/6/2020       SOUTHERN              GULF ATLANTIC                                   3
  11/6/2020       SOUTHERN              OKLAHOMA                                        1
  11/6/2020       SOUTHERN              RIO GRANDE                                      5
  11/6/2020       SOUTHERN              SOUTH FLORIDA                                   4
  11/6/2020       SOUTHERN              SUNCOAST                                       15
  11/6/2020       SOUTHERN Total                                                       31
  11/6/2020       WESTERN               ALASKA                                          1
  11/6/2020       WESTERN               ARIZONA                                         7
  11/6/2020       WESTERN               CENTRAL PLAINS                                  3
  11/6/2020       WESTERN               COLORADO/WYOMING                               18
  11/6/2020       WESTERN               DAKOTAS                                         2
  11/6/2020       WESTERN               HAWKEYE                                         5
  11/6/2020       WESTERN               MID-AMERICA                                     2
  11/6/2020       WESTERN               NEVADA SIERRA                                   5
  11/6/2020       WESTERN               NORTHLAND                                       1
  11/6/2020       WESTERN               PORTLAND                                        6
  11/6/2020       WESTERN               SALT LAKE CITY                                  7
  11/6/2020       WESTERN               SEATTLE                                        33
  11/6/2020       WESTERN Total                                                        90
11/6/2020 Total                                                                       617
  11/7/2020       CAPITAL METRO         BALTIMORE                                       8
  11/7/2020       CAPITAL METRO         CAPITAL                                         2
  11/7/2020       CAPITAL METRO         GREATER S CAROLINA                              2
  11/7/2020       CAPITAL METRO         GREENSBORO                                      6
  11/7/2020       CAPITAL METRO         MID-CAROLINAS                                   8
  11/7/2020       CAPITAL METRO         NORTHERN VIRGINIA                               2
  11/7/2020       CAPITAL METRO         RICHMOND                                        4
  11/7/2020       CAPITAL METRO Total                                                  32
  11/7/2020       EASTERN               APPALACHIAN                                     1
  11/7/2020       EASTERN               CENTRAL PENNSYLVANIA                            5
  11/7/2020       EASTERN               KENTUCKIANA                                     4
  11/7/2020       EASTERN               NORTHERN OHIO                                   5
  11/7/2020       EASTERN               OHIO VALLEY                                     8
  11/7/2020       EASTERN               PHILADELPHIA METROPO                           12
  11/7/2020       EASTERN               SOUTH JERSEY                                    3
  11/7/2020       EASTERN               WESTERN NEW YORK                                4
  11/7/2020       EASTERN               WESTERN PENNSYLVANIA                            4
  11/7/2020       EASTERN Total                                                        46
  11/7/2020       GREAT LAKES           CENTRAL ILLINOIS                                2
  11/7/2020       GREAT LAKES           CHICAGO                                        11
  11/7/2020       GREAT LAKES           DETROIT                                        10
  11/7/2020       GREAT LAKES           GATEWAY                                         5
  11/7/2020       GREAT LAKES           GREATER INDIANA                                 1
  11/7/2020       GREAT LAKES           GREATER MICHIGAN                                2
  11/7/2020       GREAT LAKES Total                                                    31
  11/7/2020       NORTHEAST             ALBANY                                          3

                                                                                             22
        Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 23 of 24
              Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  11/7/2020       NORTHEAST             CARIBBEAN                                       1
  11/7/2020       NORTHEAST             CONNECTICUT VALLEY                              6
  11/7/2020       NORTHEAST             GREATER BOSTON                                  4
  11/7/2020       NORTHEAST             LONG ISLAND                                     7
  11/7/2020       NORTHEAST             NEW YORK                                        4
  11/7/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1
  11/7/2020       NORTHEAST             NORTHERN NEW JERSEY                             2
  11/7/2020       NORTHEAST             TRIBORO                                         9
  11/7/2020       NORTHEAST             WESTCHESTER                                    12
  11/7/2020       NORTHEAST Total                                                      49
  11/7/2020       PACIFIC               BAY-VALLEY                                     13
  11/7/2020       PACIFIC               HONOLULU                                        1
  11/7/2020       PACIFIC               LOS ANGELES                                    43
  11/7/2020       PACIFIC               SACRAMENTO                                     13
  11/7/2020       PACIFIC               SAN DIEGO                                      14
  11/7/2020       PACIFIC               SAN FRANCISCO                                  11
  11/7/2020       PACIFIC               SANTA ANA                                       4
  11/7/2020       PACIFIC               SIERRA COASTAL                                 10
  11/7/2020       PACIFIC Total                                                       109
  11/7/2020       SOUTHERN              ALABAMA                                         2
  11/7/2020       SOUTHERN              DALLAS                                          1
  11/7/2020       SOUTHERN              FT WORTH                                       16
  11/7/2020       SOUTHERN              GULF ATLANTIC                                   6
  11/7/2020       SOUTHERN              HOUSTON                                         3
  11/7/2020       SOUTHERN              MISSISSIPPI                                     1
  11/7/2020       SOUTHERN              SOUTH FLORIDA                                   1
  11/7/2020       SOUTHERN              SUNCOAST                                        6
  11/7/2020       SOUTHERN Total                                                       36
  11/7/2020       WESTERN               ARIZONA                                         5
  11/7/2020       WESTERN               CENTRAL PLAINS                                  1
  11/7/2020       WESTERN               COLORADO/WYOMING                                5
  11/7/2020       WESTERN               DAKOTAS                                         1
  11/7/2020       WESTERN               HAWKEYE                                         1
  11/7/2020       WESTERN               NEVADA SIERRA                                   1
  11/7/2020       WESTERN               NORTHLAND                                       2
  11/7/2020       WESTERN               PORTLAND                                        4
  11/7/2020       WESTERN               SALT LAKE CITY                                  5
  11/7/2020       WESTERN               SEATTLE                                        12
  11/7/2020       WESTERN Total                                                        37
11/7/2020 Total                                                                       340
  11/8/2020       GREAT LAKES           CHICAGO                                         1
  11/8/2020       GREAT LAKES Total                                                     1
  11/8/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1
  11/8/2020       NORTHEAST Total                                                       1
  11/8/2020       PACIFIC               BAY-VALLEY                                      1
  11/8/2020       PACIFIC               LOS ANGELES                                     4
  11/8/2020       PACIFIC               SACRAMENTO                                      3

                                                                                             23
        Case 1:20-cv-02405-EGS Document 103-5 Filed 11/08/20 Page 24 of 24
              Election Inbound Ballot - On or after 10/24/2020 - No Destination Processing

  11/8/2020       PACIFIC               SAN DIEGO                                       2
  11/8/2020       PACIFIC               SIERRA COASTAL                                  1
  11/8/2020       PACIFIC Total                                                        11
  11/8/2020       WESTERN               SEATTLE                                         1
  11/8/2020       WESTERN Total                                                         1
11/8/2020 Total                                                                        14
 NATION Total                                                                     223,724




                                                                                             24
